336 F.2d 197
UNITED STATES of America, Appellant,v.BOSSIER PARISH SCHOOL BOARD et al., Appellees.
No. 20903.
United States Court of Appeals Fifth Circuit.
Aug. 25, 1964.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.  D.C., 220 F. Supp. 243.
St. John Barrett, Washington, D.C., Edward L. Shaheen, U.S. Atty., Shreveport, La., Harold H. Greene, Alan G. Marer, Washington, D.C., Burke Marshall, Asst. Atty. Gen., Alanson W. Willcox, General Counsel, Harold W. Horowitz, Associate General Counsel, Edwin H. Yourman, Asst. General Counsel, Harry J. Chernock, Paula Aronowitz, Mordecai Johnson, Attorneys, Department of Health, Education and Welfare, Washington, D.C., of counsel, for appellant.
Jack P. F. Gremillion, Carroll Buck, George M. Ponder, Baton Rouge, La., William P. Schuler, Arabi, La., Louis H. Padgett, Jr., Bossier City, La., John B. Benton, Jr., Minden, La., W. Scott Wilkinson, Shreveport, La., for appellees.
Before BROWN, MOORE1 and GEWIN, Circuit Judges.
PER CURIAM.


1
This case presents the identical issue disposed of in United States v. Madison County Bd. of Education, 5 Cir., 1964, 326 F.2d 237 (rehearing denied, April 10, 1964), and on that authority the case must be affirmed.


2
Affirmed.



1
 Of the Second Circuit, sitting by designation